Citation Nr: 1500632	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-27 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility on May 17, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination made in June 2012 by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System, in Gainesville, Florida, which denied payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at a private medical facility in Jacksonville, Florida, on May 17, 2012.  The Veteran's VA claim file has since been transferred to the Veterans Health Administration (VHA) Central Office (CO) in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran's emergency room treatment, provided by a private medical facility, constituted a medical emergency of such a nature that delay would have been hazardous to life or health.

2.  VA did not authorize the private treatment facility to provide care for which the Veteran would later be reimbursed, nor did VA contract with this facility to provide the treatment in question.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility on May 17, 2012, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§17.1000-17.1008 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  The VCAA has not yet been found to specifically apply to claims of reimbursement or payment of unauthorized medical expenses.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Moreover, even if VCAA notice requirements were found to be applicable, there has been no indication in this case that the Veteran has been prejudiced by any notice failure, and therefore any failure to notify him is considered to be at most harmless error.  VA sent the Veteran a VCAA letter in September 2012.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

Any duty to assist has been fulfilled in this case, as all private medical records relevant to this matter have been obtained, and the Veteran has been provided the opportunity to participate in his appeal.  Though he did not request a formal hearing, the Veteran completed and filed such documents as a Notice of Disagreement and a VA Form 9 (Substantive Appeal).  The Board finds that the available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran. 

The facts in this appeal are not in dispute, and the issue will be decided as a matter of law.  The legal outcome is dictated by the existing law regardless of notice.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (providing that VCAA notice was not required where there is no reasonable possibility that additional development will aid the Veteran); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting that the VCAA was not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"). 

II. Payment or Reimbursement of Private Medical Expenses 

The Veteran has appealed VA's determination which denied entitlement to a reimbursement for medical services he received from Memorial Hospital in Jacksonville, Florida, on May 17, 2012, for the removal of staples from a prior emergency room visit.  At that time, the Veteran had no complaints since the original procedure was performed nine days prior (following an accident in which he hit the back of his head, resulting in a laceration which required staple sutures).

The Veteran contends the VA should pay for the services rendered on May 17, 2012.  He asserts that, at the time of the original accident nine days prior, he called the VA Outpatient Clinic in Jacksonville, Florida, to inquire as to what he should do.  As the situation was emergent, he was instructed to go to the nearest emergency room as fast as possible.  He returned nine days later to the emergency room, not VA, for removal of the staples.  His reimbursement for staple removal was denied by VA, as it was a non-emergent situation, and the Veteran contends that he did not know that staple removal was non-emergent in nature.  He was unaware that he was required to call VA concerning the removal of the staples, and that none of this was explained to him over the phone when he called initially (following the accident).  He stressed that he was only following his private doctor's orders to return to the emergency room for removal after seven to 10 days.  

To begin, the Board notes that the Veteran is not service connected for any disability.  As such, the Veteran is not authorized to receive medical care at VA facilities on that basis.  See 38 U.S.C.A. § 1710.

When seeking medical care at a non-VA facility at the expense of VA, such medical care must be authorized in advance.  See 38 C.F.R. §17.54.  In that situation, VA will contract with the non-VA facility when VA facilities are not capable of furnishing economical hospital care or medical services due to geographical inaccessibility or are not capable of furnishing the care or services required.  See 38 U.S.C.A. § 1703(a).  VA may contract with non-VA facilities for treatment of service-connected disabilities, disabilities for which a veteran was discharged or released from active duty, and disabilities of veterans who receive total disability, permanent in nature, from a service-connected disability.  See id. 

The Veteran has not contended that he obtained authorization from VA for his non-VA medical care.  Instead, the Veteran contended that, to the best of his knowledge, his situation was emergent and required immediate care.  He further indicated that it was not explained to him that such care would not be reimbursed by VA.  As such, it is undisputed that the Veteran received private medical treatment, without prior authorization from VA, and now requests a reimbursement of those expenses.  Therefore, the Board must conclude that "prior authorization" for the May 2012 private medical treatment in question was not obtained pursuant to 38 C.F.R. §17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703. 

In certain cases, medical expenses incurred by Veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

To that end, the Board points out that each of these sections involve emergent care, as the Veteran has claimed in this instance.  Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service- connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  

All three requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  Additionally, the regulations explain that emergency treatment not previously authorized must be rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

Looking to the evidence of record, the Veteran's emergency room visit occurred on a Thursday afternoon.  As such, the Board believes that a VA facility would likely be open at such a time, and no evidence is available to suggest that one was not reasonably available.

As to the provisions of 38 U.S.C.A. § 1728, there is no probative medical evidence to suggest that the private medical care in dispute was rendered in a medical emergency of such a nature that delay would have been hazardous to life or health.  In fact, a September 2012 physician review of the Veteran's claim noted that the denial of reimbursement should be upheld.  Specifically, the doctor noted that the Veteran's visit to the ER was not justified, as he was seeking staple removal, which was not emergent in nature.  

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 may still qualify for reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, provided a litany of criteria are met.  As noted above, however, there is no evidence to suggest that the Veteran's treatment was the result of an emergent situation, and therefore a recitation of this lengthy section is not necessary within the context of this decision.  Accordingly, because these requirements are not met, entitlement to reimbursement is not authorized under this provision.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).

Because the Veteran's treatment, despite his contentions and sincere belief, was a non-emergent situation, and because a contract with the non-VA facility was not authorized in advance, the Board finds that payment or reimbursement for private medical expenses incurred on May 17, 2012, at a private medical facility, is not allowed under current VA regulations.  For the reasons and bases discussed, the Veteran's claim fails because of the absence of legal merit or lack of entitlement under the law.  As such, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is sympathetic to the appellant's claim.  The Board is certainly aware that the VA disability system is at times a daunting and lengthy process.  That the Veteran would seek care close to his home, and follow the instruction of a non-VA provider, is also understandable.  However, the Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Here, because the Veteran did not receive authorization for private care prior to his treatment, a point which is not contested, reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility on May 17, 2012 is denied.




ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility on May 17, 2012, is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


